Office of Chief Counsel
Internal Revenue Service

memorandum
CC:LM:NR:HOU:2:POSTF-163829-02
-----------

UIL:

195.00-00

date:

September 26, 2003

Number: 20040302F
Release Date: 1/16/2004

to:

Amy Nasto, Revenue Agent, ----STOP 4110HOU
from: Associate Area Counsel (Large and Mid-Size Business)
subject:

-----Section 195 Issues
This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney-client privilege. If
disclosure becomes necessary, please contact this office for our
views.
This is in response to your request for assistance regarding
the characterization and the proper tax treatment of certain
expenses that - Corporation incurred in - relating to its
acquisition of -- Corporation.
Facts
Around mid-----, the - Corporation (-)Board of Directors
decided to target Mobil Corporation -- for acquisition. On -------------, - acquired --, which became --subsidiary and a member
of the - consolidated group. - immediately changed its name to --- Corporation (---). Prior to ------ - paid ----------------------------------------------------------------------------------------------------------------------- $---- for professional
services relating to its acquisition of --. According to --------- ----- letter to -, these services include:
(i) advising on the value creation of the Transaction
for the Company versus its current stand-alone plan;1
1

“Company” refers to -- and “Transaction” refers to the acquisition of ----------------------------------------------------------------------------------------------------------------------. See ---------------------------------

CC:LM:NR:HOU:2: POSTF 163829-02

page 2

(ii) advising on the structuring of the Transaction;
(iii) advising on acquisition or merger tactics,
including situations involving the interference by
third parties;
(iv) assistance in presenting the Transaction to the
financial markets (analysts, investors and press)
including among other things the organization of road
shows following announcement;
(v) assistance in presenting the Transaction to the
regulatory bodies in the US and the European Community;
(vi) assisting in the coordination of all
implementation steps of the Transaction with internal
and external advisors to the Company, and assisting
with the preparation of documentation, the conduct of
due diligence in respect of the Transaction and the
implementation of the Transaction;
(vii) delivering an opinion to the Board of Directors
of the Company as to the fairness to the Company, from
a financial point of view, of the consideration to be
paid by the Company in the Transaction (the “Opinion”),
such Opinion to be in a form and with such conditions
as are satisfactory to ---- and the Company; and
(viii) as required, any other work related to the
Transaction agreed between the parties.
See ------ ----- letter to -. --- has not provided a breakdown
of the amount paid for these services.
--- treated the above-mentioned $---- as startup
expenditures, and started amortizing it from - under
I.R.C. ' 195(c)(1). The Service hesitates in allowing this
amount to be so characterized and so treated, because the Service
is unsure whether the fact that - and -- were in the same field
of business before the acquisition would render §195
inapplicable.
-------------------------------------------------------------------------------------------------- letter to --.

CC:LM:NR:HOU:2: POSTF 163829-02

page 3

Issues:
(a) With respect to amortization of investigatory expenses, does
' 195 apply only to creating a new business or acquiring a
business in a field that differs from the acquirer’s existing
business?
Brief answer: Yes.
(b) How should -- alleged “investigatory expenses” be treated?
Brief answer: The majority of these expenses should be
capitalized under § 263.
Analysis
(a) With respect to amortization of investigatory expenses, does
' 195 apply only to creating a new business or acquiring a
business in a field that differs from the acquirer’s existing
business?
Under the Internal Revenue Code, investigatory expenses, as
part of startup expenditures,2 are amortizable over 60 months,
which, compared with capitalization, is more favorable to
taxpayers. See I.R.C. ' 195(b).
Under § 195, investigatory expenses refers to any amount(A) paid or incurred in connection with(i) investigating the creation or acquisition
of an
active trade or business,
... ...
(B) which, if paid or incurred in connection with the
operation of an existing active trade or business (in
the same field as the trade or business referred to in
subparagraph (A)), would be allowable as a deduction
for the taxable year in which paid or incurred.
I.R.C. ' 195(c)(1). (I.R.C. ' 195(c)(1)(A) and I.R.C.
' 195(c)(1)(B) hereinafter are sometimes referred to as
Asubparagraph (A)@ and Asubparagraph (B)@ respectively.)

2

§ 195 addresses startup expenditures, which includes investigatory expenses
and startup costs. See discussion infra in this Analysis.

CC:LM:NR:HOU:2: POSTF 163829-02

page 4

Whether this statute applies to the acquisition of an
existing business in the same field as the acquirer’s depends on
the meaning of Aactive trade or business@ in subparagraph (A)(i)3.
Neither Subparagraph (A) nor (B) defines Aactive trade or
business.@ These two subparagraphs, however, shed much light on
the term’s meaning when looked at together.
Subparagraphs (A) and (B) together, in pertinent parts,
state that, in addition to “in connection with” investigating the
creation or acquisition of an active trade or business, a startup
expenditure is an expense that would be currently deductible, if
it were paid or incurred in connection with the operation of an
existing trade or business which is in the same field as that of
the one created or acquired.
To illustrate, suppose A creates or acquires B, an active
trade or business in field X. A’s startup expenditures,
including the expenses incurred in connection with investigating
the creation or acquisition of B, must be such that, if incurred
in connection with the operation of an existing business in field
X, are currently deductible.
Whether an expense is currently deductible is controlled by
I.R.C. ' 162, which provides that only ordinary and necessary
expenses are currently deductible. What kind of expenses, then,
paid or incurred in connection with investigating the creation or
acquisition of B could have been incurred in connection with
operating an existing business in field X and currently
deductible? Such expenses are not identifiable, or even
conceivable, from the plain language of ' 195(c), although such
identification is crucial to the ultimate issue in this case.
“In the absence of a legislative definition, the term must
be given a meaning consistent with the overall statutory
context.” Doe v. Rowe, 156 F. Supp. 2d 35, 46-47 (D. Me. 2001).

3

Of subparagraph (A), only (i) is relevant to the present case.

CC:LM:NR:HOU:2: POSTF 163829-02

page 5

Section 195 was enacted in 1980. The legislative history
reflects that Congress, in enacting ' 195, intended to encompass
two types of expenses in startup expenditure, i.e. investigatory
expenses and startup costs.4 See 96 H. Rpt. 1278 at 9-10.
Congress defined the term “investigatory expenses” as Acosts
of seeking and reviewing prospective businesses prior to reaching
a decision to acquire or enter any business. Business
investigatory expenses may be of either a general or specific
nature. The former are related either to businesses generally,
or to a category of business; the latter are related to a
particular business.@ Id. at 9 (emphasis added).
The word “enter” in the Congressional definition of
“investigatory expenses” indicates that the target business is
new to the taxpayer: either the taxpayer is not engaged in an
existing business or is engaged in a business in a different
field.
Grammatically, “business” is the object of both “acquire”
and “enter.” The meaning of the word “business” in this context,
then, must be such that fits both verbs. It is therefore logical
to conclude that the word “business” can only mean a business in
a field different from the acquirer’s. Thus, the Congressional
definition of “investigatory expenses” appears to imply that
§ 195 only applies to acquiring a business in a different field.
This implication is more conspicuous when Congress describes
the eligibility for amortization under § 195. To be eligible for
amortization under § 195, states the House Report, “[f]irst, the
expenditures must be paid or incurred in connection with
creating, or investigating the creation or acquisition of, a
trade or business entered into by the taxpayer.” Id. at 10
(emphasis added). As already explained, entering into a business
suggests that the business is in a different field if the
taxpayer is already engaged in an existing business. Here, to be
eligible for amortization of the investigatory expenses under
§ 195, it is required that the business must be one entered into
by the taxpayer. In other words, if the taxpayer acquires a
business, the acquired business must be in a field different from
the taxpayer’s existing business.
4

This Analysis will focus only on investigatory expenses because the present
case does not involve startup costs.

CC:LM:NR:HOU:2: POSTF 163829-02

page 6

This interpretation is consistent with the statutory context
of § 195. “Investigatory expenses” is one of the two categories
included in “startup expenditures” under § 195. The word
“startup” connotes originality, newness, or distinctiveness from
what already exists. This “newness” notion is more explicitly
expressed in the House Report’s discussion of “startup costs,”
the other category included in “startup expenditures:”
Generally, the term Astartup costs@ refers to expenses
which would be deductible currently if they were
incurred after the commencement of the particular
business operation to which they relate. Such costs
may be incurred by a party who is not engaged in any
existing business, or by a party with an existing
business who begins a new one that is unrelated, or
only tangentially related, to his or her existing
business.
Id. at 10 (emphasis added).
Although Congress did not state that investigatory expenses
must be related to acquiring a business in an unrelated or only
tangentially related field, it can be inferred from the overall
context of § 195 that Congress did so intend.
In Rev. Rul. 99-23, three hypothetical situations are
established to elucidate what qualifies as § 195 amortizable
investigatory expenses in an acquisition of an existing active
trade or business. In each hypothetical situation the target
company is in a field unrelated to the acquirer’s. See Rev. Rul.
99-23. Incorporating such a fact pattern in each hypothetical
situation of the ruling reveals the IRS’s reluctance to extend
§ 195’s application to acquiring a business in the same field (if
not its position that § 195 only applies to acquiring a business
in a different filed) with respect to amortizing investigatory
expenses.
The inquiry might as well end here. But it may still be
asked whether the definition of investigatory expenses could have
meant costs of seeking and reviewing prospective businesses prior to reaching a decision to
(1) acquire a business either in the same field as the acquirer’s or in a different filed; or (2)
enter a business in a different field.

CC:LM:NR:HOU:2: POSTF 163829-02

page 7

In enacting § 195, Congress did not contemplate ordinary and
necessary business expenses paid or incurred in connection with
the expansion of an existing business. Congress noted that these
expenses were already deductible under the then existing law. See
Id. at 11. Congress was only concerned with those that were
ordinary and necessary yet could not be deducted under ' 162,
because they were not paid or incurred in carrying on a business.
As the House Report notes, these expenses were considered Aas not
being ordinary and necessary trade or business expenses, viz.,
because no business exists, within the meaning of section 162 of
the Code.@ 5 Id. at 9 (emphasis added).
The above language suggests that Congress contemplated the
following scenario in enacting ' 195:
A, engaged in an existing business, incurs “costs of
seeking and reviewing prospective businesses prior to
reaching a decision to acquire”6 B (and later does
acquire B). But A cannot deduct these expenses,
because they are incurred before B is acquired, so that
they are not incurred in carrying on a business.
Why are these expenses not considered as incurred in
connection with expanding A’s existing business and thus
deductible under § 162? There are two possible answers to this
question:
(1) B is in a different field as A’s, so that “no business
exists” for A to deduct the expenses (the effect of acquiring B,
a business in a different field, is the same as entering a new
business);
(2) B is in the same field as A’s, but acquiring a business
in the same field is not considered as expanding the acquirer’s
existing business.
If answer (2) can be excluded, i.e. acquiring a business in
the same filed is considered a business expansion, leaving answer
5

I.R.C. ' 162 provides that A[t]here shall be allowed as deduction all the
ordinary and necessary expenses paid or incurred during the taxable year in
carrying on any trade or business...@ Under this section, in addition to being
ordinary and necessary, a deductible expense must be paid or incurred in
carrying on a business.
6

Definition of investigatory expenses.

See discussion on Page 5 supra.

CC:LM:NR:HOU:2: POSTF 163829-02

page 8

(1) the only answer to the question, then it can be concluded
that § 195, with respect to amortizing investigatory expenses,
only applies to acquisition of a business in a different field.
Is acquiring a business in the same field considered as
expanding the acquirer’s existing business? An instinctive
answer would be yes (expanding by buying competitors), but it has
little support in either statutory or case law. “Expanding a
business,” or “business expansion,” is not defined either in the
Code or in the Regulations.
The House Report, as well as § 195
itself, indicates that costs of seeking and reviewing prospective
businesses prior to reaching a decision to acquire or enter any
business (Congressional definition of “investigatory expenses”)
incurred in connection with the expansion of an existing business
are deductible under § 162. But no example of such deductible
expenses has ever been given. No such incidents have been
observed. This category of currently deductible expenses only
exists as a phantom.
In Wells Fargo v. Commissioner, 224 F.3d 874 (2000), the
transaction from which the dispute arises is a bank=s acquisition
of two other banks. Because the banks are in the same field of
business, the government conceded on brief that the transaction
is an expansion of an existing business, and, consequently, the
investigatory expenses, instead of amortizable under ' 195, are
currently deductible. See the Government=s Brief for the
Appellee, Wells Fargo v. Commissioner at Pages 22-23.
Since the Court did not hold on this issue, merely
mentioning it in the opinion, the government’s position has no
precedential value. Neither did the government provide any legal
basis for this position.
The answer to whether acquiring a business in the same field
(as the acquirer’s) constitutes business expansion has grave
ramifications. To answer this question in the affirmative might
be interpreted as recognizing that investigatory expenses
incurred in connection with acquiring a business in the same
field are deductible under § 162.
Inferring any expense’s § 162 deductibility from
interpretation of a different Code section is as undesirable a
side effect as it is an inappropriate analytical approach. Since
there has been no binding precedent on this issue, the government
has yet to take a position thereon. This task, however, is

CC:LM:NR:HOU:2: POSTF 163829-02

page 9

beyond the authority (and persuading power) of the Chief
Counsel’s field office.
We therefore only conclude, based on the above analysis, to
a reasonable degree of certainty, that with respect to
investigatory expenses amortization, § 195 applies only to the
creation of a new business or acquisition of a business in a
different field.
(b) How should -- alleged “investigatory expenses” be treated?
--- treated the $--- paid to ---- as “investigatory
expenses” and started amortizing it in - under § 195. Whether
these expenses in question qualify as investigatory expenses
within the meaning of § 195 depends on the relevant facts and
circumstances, not on how --- labels them.
Of all the listed services for which - paid -----------------------------------------------------------------------------------------------------------------------, only the one in (i),
advice on value creation of --- acquisition, ostensibly qualifies
under § 195 as “costs of seeking and reviewing prospective
businesses prior to reaching a decision to acquire” a business.
(The dollar amount to be allocated to this advice is a question
of fact, and --- has to itemize the service fees paid and
substantiate the itemization.) However, as discussed in Part (a)
in this Analysis, because - and -- were in the same field of
business, this expense is not eligible for amortization under
§ 195.
In any event, the payment for the remaining services should
be capitalized under § 263. Section 263 provides that no
deduction is allowed for any amount paid out for new buildings or
for permanent improvements or betterments made to increase the
value of any property or estate. I.R.C. ' 263(a). In applying
' 263, instead of solely looking at the increased value to
concrete assets, Courts have focused on the long-term effect that
expenditures generate, and maintained that there does not have to
exist a physical asset for ' 263 to apply. See INDOPCO Inc. v.
Commissioner, 503 U.S. 79 (1992); Wells Fargo v. Commissioner,
224 F.3d 874 (2000). AA taxpayer=s realization of benefits beyond
the year in which the expenditure is incurred is undeniably
important in determining whether the appropriate tax treatment is
immediate deduction or capitalization.@ 503 U.S. at 87.

CC:LM:NR:HOU:2: POSTF 163829-02

page 10

When an expenditure does not create or enhance a separate
and distinct asset, the determination whether to capitalize or
deduct this expenditure depends, to a certain extent, on the
presence of a long-term benefit associated with that expenditure.
See Wells Fargo, 224 F.3d at 884 (emphasis added). Expenses
Aincurred for the purpose of changing the corporate structure for
the benefit of future operations are not ordinary and necessary
business expenses.@ Id. at 89.
The INDOPCO Court has also stated:
Deductions for professional expenses thus have
been disallowed in a wide variety of cases
concerning changes in corporate structure.
Although support for these decisions can be
found in the specific terms of ' 162, which
require that deductible expenses be Aordinary
and necessary@ and incurred Ain carrying on any
trade or business,@ courts more frequently have
characterized an expenditure as capital in
nature because Athe purpose for which the
expenditure is made has to do with the
corporation=s operations and betterment,
sometimes with a continuing capital asset, for
the duration of its existence or for the
indefinite future or for a time somewhat longer
than the current taxable year.@
Id. at 89-90, citing General Bancshares Corp. v.
Commissioner, 326 F.2d 712, 715 (8th Cir. 1964)
(emphasis added).
In the present case, -- purpose in acquiring -- is that,
combined, - and -- can be run more efficiently and can use its
capital more profitably than either company on its own, thus
creating substantial long-term value. See Form 886-A. Thus the
expenses in question, since directly related to seeking the longterm value, should be capitalized. 7
7

It is possible, though not likely, that among these expenses some are
ordinary and necessary in nature and the long-term benefit they generated is
only incidental. In that situation, as the INDOPCO Court states, such
ordinary and necessary expenses should be allowed as currently deductible.
However, it is the taxpayer that has the burden to establish that the
expenses should be currently deductible rather than capitalized. INDOPCO
Inc. v. Commissioner, 503 U.S. 79, 85 (1992). Therefore, unless ------------

CC:LM:NR:HOU:2:POSTF-163829-02

Page 11

It should also be noted that these expenses are professional
fees that Ahave been disallowed in a wide variety of cases
concerning changes in corporate structure...@ , 503 U.S. at 89.
Accordingly, under INDOPCO, these expenses must be capitalized.
This conclusion is consistent with the Service’s Proposed
Regulations for § 263. Under these Proposed Regulations,
regardless when it is paid, an amount that is inherently
facilitative to an acquisition should be capitalized. See Prop.
Treas. Reg. § 1.363-4(e)(4)(i)(B)(2003).
An amount is inherently facilitative if it is paid for
activities performed in determining the value of the
target, negotiations or structuring the transaction,
preparing and reviewing transactional documents,
preparing and reviewing regulatory filings required by
the transaction, obtaining regulatory approval of the
transaction, securing advice on the tax consequences of
the transaction, obtaining shareholder approval of the
transaction, or conveying property between the parties
to the transaction.
Id.
By this standard, except those in (i), all the services
described in ------ ----- letter are inherently facilitative to --- acquisition of --, and accordingly should be capitalized. As
for expenses listed in (i), because of the concerns discussed at
the end of Part (a) of this Analysis, we refrain from taking a
position as to whether there has been an expansion.

ELIZABETH G. CHIRICH
Associate Area Counsel
(Large and Mid-Size Business)

------------------------------------------------------------------------------------------------------------ establishes that any or all of them are
deductible, these expenses should be capitalized.

CC:LM:NR:HOU:2:POSTF-163829-02

Page 12

By: _____________________________
DAVID Q. CAO
General Attorney
(Large and Mid-Size Business)

